DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 37-43 and 45-47 are objected to because of the following informalities:
The following claims 37-43 and 45-47 dated 04/22/2021 have dependency errors that need corrections.  For example, dependent claim 37 states, “The heater of claim 1, wherein the alignment…”  However, claim 1 has been previously cancelled.
Appropriate correction is required for all of the claims in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 48-49 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Spencer (U.S Pub 2003/0132224).
Regarding Claim 48, Spencer discloses a method for squeezing off a well (Abstract; Page 1, [0006], lines 1-5), the method comprising:
a) positioning a plugging system in a section of a well (#102), having a perforations;
b) the plugging system #102 comprising a heater assembly mechanically releasably engaged with a plug assembly, whereby the assembly is positionable with the heater assembly in a well bore (Abstract; Heater assembly #111 attached to a deployment system #120, plug assembly #102 (where the receiving cavity is the central bore of #102) which receives #111 and is in thermal contact);
c) the heater assembly comprising a heating element and an outer surface (Page 2, paragraph [0037]; Page 4, paragraph [0047]);
d) the plug assembly (#102), comprising an upper plug section and a lower plug section; the upper plug section comprising a plug body, the plug body defining a heater receiving cavity (#102), the cavity having an inner surface; and configured to receive and engage a lower heater section (Abstract; Figure 1);
e) the heater assembly in the heater receiving cavity, whereby the outer surface and the inner surface are in thermal contact (Page 2, paragraph [0037]; Page 4, paragraph [0047]);
f) an alloy, the alloy in thermal contact with the plug body (Figure 1, #102); wherein the alloy comprises metals selected from the group consisting of an eutectic alloy, Bismuth, and combinations of these (#104, Page 4, paragraphs [0048], [0049]);
g) providing an increased pressure in the section of the well (Abstract; Page 2, paragraphs [0037])

i) the plug body (#102) shielding the heating element from contact with the molten and resolidified eutectic alloy (#104), whereby the lower heater section does not directly contact the eutectic alloy (paragraphs [0048] and [0049]); and,
j) removing the heater assembly from the section of the well #111 (Page 4, paragraph [0048]);
k) repeating steps a) to j) in the section of the well (Page 2, paragraph [0037]; Page 4, paragraph [0047]); and;
l) thereby squeezing off the well (Abstract; Page 1, [0006], lines 1-5).

	Regarding Claim 49, Spencer discloses the method of claim 48, wherein the section of the well is a horizontal section (Abstract; Figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 36-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spencer (U.S Pub 2003/0132224) in view of Allen (U.S Patent 3,208,530).
Regarding Claim 36, Spencer discloses a down hole heater for placing and removing plugs (Abstract; Page 1, [0006], lines 1-5), and for squeezing off well perforations, the heater comprising:
a) a heater body (#111);
b) the heater body comprising a heat source, wherein the heat source is capable of generating sufficient heat energy to melt an alloy associated with a plug body (Figure 1, #102), wherein the alloy comprises metals selected from the group consisting of an eutectic alloy, Bismuth, and combinations of these (#104, Page 4, paragraphs [0048], [0049]);
c) the heater body and the alloy are configured to direct the heat energy outward from the heater body (Page 2, paragraph [0037]; Page 4, paragraph [0047]); and,
d) a mechanical release, configured to mate with a release member of the plug body (Abstract; Heater assembly #111 attached to a deployment system #120, plug assembly #102 (where the receiving cavity is the central bore of #102) which receives #111 and is in thermal contact);
f) wherein the heater body and the heat source are configured for mechanical association with the plug body (Page 2, paragraph [0037]; Page 4, paragraph [0047]), and thermally association with the alloy of the plug body (Abstract; Heater assembly #111 attached to a deployment system #120, plug assembly #102 (where the receiving cavity is the central bore of #102) which receives #111 and is in thermal contact).
fails to expressly disclose:
e) an aligning member, configured to engage with an alignment member of the plug body.

Allen teaches the down hole heater above wherein the heater comprises e) an aligning member, configured to engage with an alignment member of the plug body (Abstract; Col 1, lines 38-55; Col 4, lines 35-71) for the purpose of providing improved means of engaging the heater and plug assemblies in order to set plugs in oil wells (Abstract; Col 1, lines 37-40; Col 4, lines 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Spencer to include an aligning member that is configured to engage with an aligning member of the plug body, as taught by Allen, because doing so would help provide an improved means of engaging the heater and the plug assemblies in order to set plugs in oil wells downhole.

	Regarding Claim 37, Allen teaches the heater of claim 1, wherein the alignment member is an automatic alignment member, whereby the heater and the plug are automatically aligned with the well (Abstract; Col 1, lines 38-55; Col 4, lines 35-71).

	Regarding Claim 38, Spencer discloses the heater of claim 1, wherein the heat source is an electric heater (Figure 1, #111; Page 2, paragraph [0037]; Page 4, paragraph [0047]).

	Regarding Claim 39, Spencer discloses the heater of claim 1, wherein the heat source is a chemical heater (Figure 1, #111; Page 2, paragraph [0037]; Page 4, paragraph [0047]).

	Regarding Claim 40, Spencer discloses the heater of claim 1, wherein the heat source is thermite (#104, Page 4, paragraphs [0048], [0049]).

	Regarding Claim 41, Spencer discloses the heater of claim 1, wherein the heater body, the alloy or both is configured to direct the heat energy radially outward from the heater body #111 (Abstract; Figure 1, #104 alloy).

	Regarding Claim 42, Spencer discloses the heater of claim 1, further comprising zinc arranged around the heat source, wherein the zinc is configured to focus the heat energy (#104, Page 4, paragraphs [0048], [0049]).

	Regarding Claim 43, Allen teaches the heater of claim 1, wherein the release member comprises one or more of a latch, a detent, a biased projection and a biased ball bearing (Abstract; Col 1, lines 38-55; Col 4, lines 35-71).

	Regarding Claim 44, Spencer discloses a down hole heater for placing and removing plugs (Abstract; Page 1, [0006], lines 1-5), and for squeezing off well perforations, the heater comprising:
a) a heater body (#111);
b) the heater body comprising a heat source, wherein the heat source is capable of generating sufficient heat energy to melt an alloy associated with a plug body (Figure 1, #102), 
c) the heater body and the alloy are configured to direct the heat energy radially outward from the heater body (Page 2, paragraph [0037]; Page 4, paragraph [0047]); and,
e) wherein the heater body and the heat source are configured for mechanical association with the plug body (Page 2, paragraph [0037]; Page 4, paragraph [0047]), and thermally association with the alloy of the plug body (Abstract; Heater assembly #111 attached to a deployment system #120, plug assembly #102 (where the receiving cavity is the central bore of #102) which receives #111 and is in thermal contact).
	Spencer, however, fails to expressly disclose:
d) an aligning member, configured to engage with an alignment member of the plug body; wherein the alignment member is an automatic alignment member, whereby the heater and the plug are automatically aligned with the well.

Allen teaches the down hole heater above wherein the heater comprises d) an aligning member, configured to engage with an alignment member of the plug body; wherein the alignment member is an automatic alignment member, whereby the heater and the plug are automatically aligned with the well (Abstract; Col 1, lines 38-55; Col 4, lines 35-71) for the purpose of providing improved means of engaging the heater and plug assemblies in order to set plugs in oil wells (Abstract; Col 1, lines 37-40; Col 4, lines 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Spencer to include an automatic aligning member that is configured to engage with an aligning member of the plug body, as taught by Allen, because 

	Regarding Claim 45, Spencer discloses the heater of claim 9, wherein the heat source is an electric heater (Figure 1, #111; Page 2, paragraph [0037]; Page 4, paragraph [0047]).

	Regarding Claim 46, Spencer discloses the heater of claim 1, wherein the heat source is a chemical heater (Figure 1, #111; Page 2, paragraph [0037]; Page 4, paragraph [0047]).

	Regarding Claim 47, Spencer discloses the heater of claim 1, wherein the heat source is thermite (#104, Page 4, paragraphs [0048], [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Frazier (U.S Pub 2010/0263876) – discloses a combination downhole tool that provides a bridge plug, a ball drop plug or a plug having a plug check downhole.  The downhole tool further comprises a setting assembly that comprises a threaded upper end of a mandrel and the setting rod (Abstract; Page 1, paragraphs [0007] and [0012).
	La Rovere (U.S Pub 2007/0051514) – discloses methods and apparatus for deploying eutectic alloy material into an oil, gas well for the purpose of plugging and sealing selected regions of the downhole casing leaks (Abstract; Page 2, paragraphs [0065]-[0070]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674